Citation Nr: 9915593	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  97-25 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Entitlement to an increased evaluation for duodenal 
ulcer, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for blepharospasm, 
bilateral with scars in both eyebrow regions, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1943 to May 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
30 percent evaluation for blepharospasm, bilateral with scars 
in both eyebrow regions and continued the 20 percent 
evaluation for duodenal ulcer.


FINDINGS OF FACT

1.  Duodenal ulcer is currently manifested by flare ups every 
three to four months with epigastric burning pain and weight 
stability.

2.  Bilateral blepharospasm is currently manifested by no 
more than severe spasm.


CONCLUSIONS OF LAW

1.  Duodenal ulcer is no more than 20 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7305 (1998).

2.  Bilateral blepharospasm is no more than 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 8103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased evaluations for duodenal ulcer and 
blepharospasm, bilateral with scars in both eyebrow regions 
are well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That 
is, his assertion that his service-connected disabilities 
have worsened raises plausible claims.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

Service connection for active duodenal ulcer was granted by 
means of a September 1947 rating decision and assigned a 
20 percent evaluation.  Service connection for blepharospasm, 
bilateral with scars in both eyebrow regions was granted by 
means of an August 1991 rating decision and assigned a 
10 percent disability evaluation.  In a September 1992 rating 
decision, the RO granted a 30 percent evaluation for 
blepharospasm, bilateral with scars in both eyebrow regions.

In a March 1996 VA outpatient treatment report, the appellant 
reported that the current medication he was taking for his 
duodenal ulcer was not working and that he wanted Tagamet.  
At that time his hemoglobin was 15.1 G/DL (reference range 
was 14 - 18) and hematocrit was 42.8% (reference range was 42 
- 52).  Other VA outpatient treatment reports show diagnoses 
of blepharospasm without reporting clinical findings and show 
that the appellant was receiving injections of botulinum 
toxin.

In a private medical record from Jeff Anderson Regional 
Medical Center, Dr. Joel T. Callahan stated that the 
appellant was seen in the emergency room for atypical chest 
pain, indigestion, previous history of colon polyps, and 
recent diarrhea.  Dr. Callahan stated that the mucosa 
contents, the pylorus, duodenum, lesser curvature, greater 
curvature, body and cardia of the stomach were visualized 
with acute duodenitis and superficial ulceration of the 
duodenum.  The relevant final impression was duodenitis with 
duodenal ulcer.

The appellant underwent a VA examination in September 1996.  
The appellant reported that his ulcers had been worse over 
the last two to three years.  He stated that it flared up 
every three or four months with epigastric burning pain.  He 
reported that he would get back onto Tagamet for a week or so 
and then the pain would straighten itself out.  The VA 
examiner noted that the appellant brought a July 1996 
endoscopy, which revealed some mild esophagitis, acute 
duodenitis, and a superficial ulceration of the duodenum.  
Upon examination, the appellant was 6'11/2" at 200 pounds.  
The maximum weight for the past year was 200 pounds.  The VA 
examiner stated that the appellant was well developed and 
well nourished.  Abdomen was without apparent organomegaly or 
masses.  He had diffuse tenderness throughout and no rebound 
tenderness with increased tenderness in the epigastric area.  
Bowel sounds were normoactive.  Hemoglobin was 14.6 G/DL 
(reference range was 14 - 18) and hematocrit was 43.2% 
(reference range was 42 - 52).  The diagnoses were chronic 
duodenal ulcer disease with duodenitis and duodenal ulcer.

The appellant underwent a VA examination in September 1996.  
The appellant reported that he underwent periodic botulinum 
toxin injection in the periorbital area bilaterally to 
control the blepharospasm.  The appellant reported that he 
still had problems with the involuntary closing of his 
eyelids and squeezing of the brow and periorbital muscles.  
The VA examiner stated that the external examination showed 
occasional involuntary periorbital muscle contractions.  The 
VA examiner noted that the appellant had a long-term history 
of blepharospasm and that botulinum toxin injections had 
helped his condition, but that such had not eliminated the 
problem.  The VA examiner stated that the appellant would 
have to continue to have the injections done every six to 
eight weeks to keep the spasm to a more manageable level, 
which would continue for the rest of his life.

The appellant had an RO hearing in January 1998.  He stated 
that his had sensational blinking in his eyes for which he 
received treatment every three to six months for the last 
four years.  He stated that he would get shots in his eyes to 
help the blinking stop, and which would work temporarily 
after the shots, but eventually come back.  The appellant 
stated that he took Maalox for his ulcer and that he had to 
take other medication on a daily basis for it as well (he 
could not remember the name of it).  The appellant stated 
that he had to keep his stomach full of food because he would 
drop weight, it was very painful, the ulcer would bleed, and 
he had difficulty walking.  He stated that constant food in 
his stomach helped keep the ulcer from getting agitated.  The 
appellant stated that the pain would occur about every month 
to every two months.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

I.  Duodenal ulcer

Mild duodenal ulcer, with recurring symptoms once or twice 
yearly, warrants a 10 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 7305 (1998).  Moderate duodenal ulcer, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations, warrants a 20 percent evaluation.  
Id.  Moderately severe duodenal ulcer, which is less than 
severe but with impairment of health manifested by anemia and 
weight loss, or with recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year, warrants a 40 percent evaluation.  Id.  Severe 
duodenal ulcer with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health, warrants a 60 
percent evaluation.  Id.  

It must be noted that at the time of the appellant's RO 
hearing, he submitted the Jeff Anderson Regional Medical 
Center medical records and additional private medical record 
from F. G. Riley Memorial Hospital, which were dated 1981.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, these private medical records are dated 
15 years prior to the appellant's claim for an increased 
evaluation and would not be used to determine if the 
appellant's service-connected duodenal ulcer had increased.  
See 38 U.S.C.A. § 5110 (West 1991) (the effective date of an 
award of an increased evaluation shall be the earliest date 
as of which it is ascertainable that an increase in the 
disability had occurred, if application is received within 
one year from such date).  This medical evidence is important 
for historical purposes so that the current disability is not 
determined by reviewing a recent examination in a vacuum.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (when 
increase in service-connected disability is at issue, present 
level of disability is primary concern).

After having reviewed the evidence of record, the Board finds 
that preponderance of the evidence is against an evaluation 
in excess of 20 percent for duodenal ulcer.  In March 1996, 
the appellant's weight was 207 pounds, his hemoglobin was 
15.1 G/DL (reference range was 14 - 18), and his hematocrit 
was 42.8% (reference range was 42 - 52).  In July 1996, a 
private medical record revealed a findings of acute 
duodenitis and superficial ulceration of the duodenum.  The 
relevant final impression was duodenitis with duodenal ulcer.

In September 1996, the appellant stated that his duodenal 
ulcer would flare up every three to four months (three to 
four times a year) with epigastric burning pain.  He reported 
that he would take Tagamet for about one week and the pain 
would subside.  The VA examiner noted the July 1996 endoscopy 
results.  The appellant's weight was 200 pounds at the time 
of the examination, and he reported that his maximum weight 
over the last year was 200 pounds.  The VA examiner reported 
that the appellant was well developed and well nourished.  
The appellant's abdomen was without apparent organomegaly or 
masses.  He had diffuse tenderness in the epigastric area.  
Hemoglobin was 14.6 G/DL (reference range was 14 - 18) and 
hematocrit was 43.2% (reference range was 42 - 52).  The 
diagnoses were chronic duodenal ulcer disease with duodenitis 
and duodenal ulcer.  The Board finds that the evidence 
establishes that the appellant's duodenal ulcer is no more 
than 20 percent disabling.  See 38 C.F.R. Part 4, Diagnostic 
Code 7305.

An evaluation in excess of 20 percent is not warranted.  At 
the September 1996 VA examination, the VA examiner noted that 
the appellant's weight was 200 pounds and that the appellant 
had reported that his weight had been a maximum of 200 pounds 
over the last year.  The appellant did not report fluctuating 
in his weight.  He stated at his January 1998 RO hearing that 
he would lose weight if he did not eat six meals a day.  In a 
March 1996 VA outpatient treatment report, the appellant's 
weight was 207 pounds.  The appellant has not been diagnosed 
with anemia.  See 38 C.F.R. Part 4, Diagnostic Code 7305.  In 
fact, his hemoglobin and hematocrit were within normal limits 
in March 1996 and September 1996.  Additionally, the VA 
examiner in the September 1996 VA examination report 
described the appellant as well developed and well nourished.

At the September 1996 VA examination, the appellant reported 
epigastric burning every three to four months.  At his 
January 1998 hearing, he reported pain from his duodenal 
ulcer every month to every two months.  Although the 
appellant has reported more epigastric burning in the last 
couple of years, he has not reported episodes which are 
incapacitating.  The evidence has not shown that the 
appellant has a moderately severe duodenal ulcer with 
impairment of health manifested by anemia and weight loss or 
with current incapacitating episodes averaging 10 days or 
more in during for at least four or more times a year.  See 
38 C.F.R. Part 4, Diagnostic Code 7305.  The appellant's 
duodenal ulcer is no more than 20 percent disabling under 
Diagnostic Code 7305.

The Board notes that the RO expressly considered referral of 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) 
(1998).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter "the 
Court")) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).

The Board notes that the appellant's representative requested 
that a period of hospital observation be conducted to 
determine the severity of the appellant's duodenal ulcer.  
See 38 C.F.R. § 3.327(a) (1998).  The Board does not find 
that the evidence of record warrants a period of observation 
and that the evidence in the record was sufficient for a 
determination of an increased evaluation.

The appellant is competent to report his symptoms; however, 
to the extent that he has stated that his duodenal ulcer is 
worse than the current evaluation contemplates, the medical 
findings do not support his contentions for a higher 
evaluation.  The Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the appellant's statements, even if sworn, in support of a 
claim for monetary benefits.  However, even accepting his 
statements as true, an evaluation in excess of 20 percent is 
not warranted.  To this extent, the preponderance of the 
evidence is against his claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).  


II.  Blepharospasm, bilateral with scars in both eyebrow 
regions

The RO has rated the appellant's blepharospasm, bilateral 
with scars in both eyebrow regions by analogy to convulsive 
tic under Diagnostic Code 8103 and disfiguring scar under 
Diagnostic Code 7800.  The provisions of Diagnostic Code 
8103, provides that a mild convulsive tic warrants a 
10 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
8103 (1998).  A moderate convulsive tic warrants a 20 percent 
evaluation.  Id.  A severe convulsive tic warrants a 
30 percent evaluation.  Id.  The severity is determined by 
the frequency, severity, and muscle groups involved.  Id. at 
Note (1998).

The Board notes that the RO has evaluated the appellant's 
blepharospasm, bilateral with scars in both eyebrow regions 
as one disability (the blepharospasm and the scars on the 
eyebrow regions) as opposed to two, separate disabilities.  
The Board finds that the disabilities should be rated 
separately as bilateral blepharospasm and scars in both 
eyebrow regions.  Because the VA examination nor any other 
medical record has not addressed the appellant's scars and 
whether such scars are disfiguring, the Board will remand the 
scars in both eyebrow regions for an examination and for the 
RO to give the scars a separate evaluation.  Thus, the Board 
will address only the bilateral blepharospasm below.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation.  It must be noted that the appellant is 
at the maximum evaluation under Diagnostic Code 8103 and that 
an evaluation in excess of 30 percent is not available under 
this Diagnostic Code.  See 38 C.F.R. Part 4, Diagnostic Code 
8103.  Additionally, the Board finds that no other Diagnostic 
Code appears to apply to the appellant's bilateral 
blepharospasm.

With respect to extraschedular consideration, the Board notes 
that the RO expressly considered referral of the case to the 
Director of the Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  As stated above, the Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
The Board has reviewed the record with these mandates in mind 
and finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  Accordingly, an extraschedular 
evaluation as to the appellant's bilateral blepharospasm is 
not warranted.


ORDER

An increased evaluation for duodenal ulcer is denied.  An 
increased evaluation for bilateral blepharospasm is denied.


REMAND

The Board has determined that the appellant's scars in both 
eyebrow regions should be rated separately from the 
appellant's bilateral blepharospasm.  The appellant's scars 
have not been the subject of a VA examination.  In order for 
the Board to determine whether the appellant's scars warrant 
an increased evaluation, an examination must be conducted.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
for a VA examination to determine the 
severity of his scars on his right and 
left eyebrows.  The VA examiner is to 
state as to each of the appellant's scars 
on the right and left eyebrow (1) whether 
the scar is disfiguring; (2) whether it 
produces a marked and unsightly deformity 
of the eyelids; (3) whether it is 
exceptionally repugnant of one side of 
the face or marked or repugnant bilateral 
disfigurement; (4) whether there is 
tissue loss and cicatrization and marked 
discoloration, color contrast, or the 
like; and (5) whether the scar is tender 
and painful.  The examiner should report 
his/her findings in a clear, 
comprehensive, and legible manner and 
should state upon what evidence he/she 
bases the opinion.

2.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased evaluation, the claim 
will be denied.  However, the Secretary 
must show a lack of good cause for 
failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference is 
made to M21-1, Part IV, paragraph 
28.09(b)(3).  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
serves as notification of the regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

